Order entered January 28, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01330-CV

                       IN THE INTEREST OF J.A.H & J.A.H, Children

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 05-13133-R

                                             ORDER
       The clerk’s record in this case is overdue. By opinion dated November 7, 2014, we

affirmed the trial court’s order sustaining the District Clerk’s contest to appellant’s affidavit of

indigence. Thereafter, the Court denied appellant’s motion for reconsideration en banc and

motion for rehearing on January 6, 2015 and January 22, 2015, respectively. To date, the clerk’s

record has not been filed and we have not received any correspondence from the Dallas County

District Clerk’s office regarding the status of the clerk’s record.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record or

written verification that appellant has not paid for or made arrangements to pay for the record

within TEN DAYS of the date of this order. We notify appellant that if we receive verification

she has not paid or made arrangements to pay for the clerk’s record, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Felicia Pitre, Dallas County District Clerk, and to all parties.




                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE